Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

                                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  June 16, 2016                                                                                          Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                              Joan L. Larsen,
                                                                                                                        Justices


  153684


  ROBERT HEXIMER,

                 Plaintiff,

  v                                                                             SC: 153684
                                                                                AGC: 3447-06
  ATTORNEY GRIEVANCE COMMISSION,

                 Defendant.

  ___________________________________________

  On order of the Chief Justice, plaintiff’s motion for reconsideration of the order of May
  25, 2016 is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the certification of this order, plaintiff shall pay the initial partial filing
  fee of $16.00 as ordered. Failure to comply with the terms of this order shall result in
  administrative dismissal of plaintiff’s appeal.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2016
           jam
                                                                                 Clerk